Title: From James Madison to Horatio Gates, 11 December 1787
From: Madison, James
To: Gates, Horatio


Dear Sir
New York Decr. 11. 1787.
Your favour of the 26 Ult: was duly handed to me by Majr. Drumgole. However important the object of his errand may have been, it has not been possible to take any step with regard to it. No authority equal to the business exists in the recess of Congress; and the Authority of Congress has been out of existence for some time, and if we are to judge from the present aspect of things, will continue so for some time longer.
There seem to be pretty strong symtoms of approaching war on the other side of the Atlantic. Its flames are actually kindled between the Turks and Russians. If the English & French do not follow the example, the forbearance will be more the effect of inability than of disinclination. The fate of the Dutch Patriots is not yet decided here by any authentic communications, but every report and probability is ominous to their cause. A general war in Europe will open a new scene to this Country: a scene which might be contemplated with pleasure if our humanity could forget the calamities in which it must involve others; and if we were in a condition to maintain the rights and pursue the advantages of Neutrality. I am Dear Sir with the greatest respect and esteem your Obedt. & humble servt
Js. Madison Jr.
